*     Case 0:19-mj-06319-PMH Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 5
       ##
    AO91tRev.11/11)CriminalComplaint'
                                   f
                                  U NITED STATESD ISTRICT C OURT
                                                           forthe
                                                 Southem DistrictofFlorida

                  United StatesofAmerica                      )
                             V.                               )                                                     -
                  PAULJERM AINE KING                          ) casexo./)- yg /) -
                                                              )
                                                              )
                                                              )

                                            C R IM INA L C O M PLA IN T
            1,the complainantin thiscase,statethatthefollowing istrue tothe bestofmy knowledge andbelief.
    Onoraboutthedatets)of               June25,2019         inthecountyof                    Broward         inthe
       Southern    Districtof            Florida    ,thedefendantts)violated:
              CodeSection                                             OyenseDescrètion
    Title 18,United StatesCode,            having previousl
                                                          y been convicted ofacrime puniéhable by imprisonmentfor
    Section922(g)(1)                       aterm exceeding one (1)year,di
                                                                        d knowinglypossessafirearm and
                                           amm unition in and alecting interstate andforei
                                                                                         gn com m erce.




            Thiscrim inalcomplaintisbased on thesefacts'
                                                       .
    See attached affi
                    davit




            (D Continued on theattached sheet.


                                                                                       pl 'nant'
                                                                                               ssignature

                                                                             PEC IAL A ENT JUSTIN HERZLICH,ATF
                                                                                     Printednameandtitle

    Sworn to before meand signed inm y presence.


    Date:                I
                                                                                       Judge'ssi
                                                                                               gnature

    city and state:            FortLauderdale,Florida                 PATRIC K M .HUNT,U.S.M AGISTRATE JUDG E
                                                                                     Printednameandtitle
*   Case 0:19-mj-06319-PMH Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 5



                      A FFID A V IT IN SU PPO R T O F C RIM IN A L C O M PLA IN T

            1,Justin Herzlich,being duly sw orn,depose and state asfollow s:

                    Iam a SpecialA gentwith the United StatesBlzreau ofA lcohol,Tobacco,Firearm s

     andExplosives(çûATF'')andhavebeensoemployedsinceapproximately2007.Previously,1was
     alaw enforcem entoftk erin South Floridaforover12years.Som eofmy responsibilitiesinclude

     investigatingviolationsoffederallaw,includingviolationsoftheGunControlAct(Title18United
     StatesCode,Chapter44). Currently,1am assignedtotheHighlntensity DrugTraftkkingArea
     Task Force. I am an investigative or law enforcem ent officer of the U nited States w ithin the

     meaning ofTitle 18,United StatesCode,Section 251047),in that1nm empowered by 1aw to
     conduct investigations of,and m ake arrests for,offenses enum erated in Title 18 of the U nited

     States Code.

            2.      The inform ation in this A ftidavit is based on m y personal know ledge and

     infonnation obtained from other law enforcem entpersonnel. The infonnation setforth herein is

     provided solely forthe purpose of establishing probable cause in supportof a crim inalcom plaint

     charging PA U L JER M A W E K IN G w ith being a previously convicted felon in possession of a

     tireann and ammtmitioninviolation ofTitle 18,UnitedStatesCode,Section922(g)(1).Because
     this A ffidavit is subm itted for the lim ited purpose of establishing probable cause, it does not

     include allofthe detailsofthe investigation ofw hich Iam aw are.

                    On June 25,2019,at approxim ately 3:54 p.m .,law enforcem entresponded to the

     area of3556 S.University Drive,M irnm ar,Florida,in referenceto areportofan arm ed robbery.

     Atthe scene,law enforcem ent spoke w ith the victim ,who reported that as he exited a Subw ay

     restaurant,a black m ale pointed a black pistol at him , dem anding the victim 's gold chain and
                                                                                                          !
     wedding ring. A sthevictim attem pted to com ply,the m an struck the victim on the lefl side ofhis
Case 0:19-mj-06319-PMH Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 5



 head w ith the pistoland yanked the gold chain offthe victim 'sneck. The m an then tled the area

 on foot.Thevidim called 911,and reported thathisattackerwasa black m ale,wearing ablack

 hoodie,carrying a black 9 m m gun.

        4.      A pproxim ately 10-15 m inutes later,law enforcem ent received w ord ofa 91l call

 reporting a black m ale acting suspiciously in the vicinity of3309 K nolls Road,close to the scene

 of the anned robbery. Law enforcem ent responded to that area and found, next to the air

 conditioning unitat3309 KnollsRoad,ablack hoodiejacket,a black Chicago Bullshatand a
 black Taunls M illenium ()2 9mm pistol(SerialNo.TJX14568)with an extended magazine
 insertedand around inthechamber.Law enforcem entrem ainednear3309 KnollsRoadpursuant

 to the investigation. A totalof 15 roundsofnm m unition w ere found in the gun.

                Law enforcem ent obtained surveillance video from 3309 Knolls Road w hich

 showedablackmaleplacingabtmdleneartheairconditioningunitjustafterthearmedrobbery.
        6.      Shortly thereafter,law enforcem entofticersnoticed an U bervehicle driving around

 the area of3309 K nolls Road,w ithoutdropping anyone off. Law enforcem ent officers stopped

 the vehicle forquestioning.lnside the vehicle,they observed K ING ,w ho the officersrecognized

 from the surveillancevideo asthe individualwho placed the bundlenexttothe airconditionerat

 3309 K nollsRoad.

                A lso insidethevehicle w asthe Uberdriverand a w om an w ho identified herselfas

 K IN G 'S girlfriend. The w om an provided a sw orn statem entto law enforcem ent stating thatshe

 had m et KIN G around the area of 207th Street and N W 33rd Courtin M iam i Gardens. She said

 thataftertheygotintotheUber,KING toldherthatheneededhertopickupagunandjacketthat
 he leftin M iram ar.
Case 0:19-mj-06319-PMH Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 5



                Law enforcem entattem ptedto detain KING,butheresisted.Asthey attempted to

 handcuffhim ,K IN G said thatthe officersw ould have to killhim because he's Cûnotgoing back.''

 K IN G w as eventually detained and broughtto the scene ofthe arm ed robbery to conducta show -

 up w ith the victim . A s KIN G w astaken outofthe police vehicle atthe scene,K IN G kicked one

 ofthe ofticers.

        9.      At the scene of the arm ed robbery, both the victim and a w itness separately

 identified KIN G as the individualw ho had robbed the victim atgunpointand struck the victim in

 the head with the pistol.

                A crim inalrecords check indicatesthatK IN G has severalpriorfelony convictions,

 includinga2004felonyconvictionforcarjackingwith afireannanda2015felonyconviction for
 attem pted firstdegreem urder.Based on m y training and experience,neitherthe TaunlsM illenium

 ()2 9m m pistolorthe am m unition inside itw ere notm anufactured in the state ofFlorida.

               B ased on the foregoing facts,Irespectftzlly subm itthatthere is probable cause to

 believe that PA U L JERM A IN E K W G ,having previously been convicted of a felony,w as in

 possession of a firearm and am m unition,in violation of Title 18,United States Code, Section

 922(g)(1).
 FURTHER Y OU R A FFIAN T SA YETH N A U G HT.




                                                  sPEcI A G EN T S IN HERZLICH
                                                  BIJRE   O F A L OH O L ,TO BA CCO ,
                                                  FIREARM S AN D EX PLOSIV ES

 Sgorntoandsubscribed beforemethis
 ;.
  e
  .-dayofJuly20 .

 H ON OR ABLE PATRICK M .H UN T
 UN ITED STATES M A G ISTRA TE JU D GE
   Case 0:19-mj-06319-PMH Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 5




                           U N ITE D STA TE S D ISTR IC T C O U R T
                              SO UTH ERN D ISTR IC T O F FLO R IDA

                          CASE N UM BER :

                                    BO ND RECO M M EN DATION



DEFEND AN T:              PA UL JERM A IN E KIN G

                           Pre-trialdetention isrecom m ended
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                                By:
                                                        AU SA: R e         n




LastK nown Address:




W hatFacility-
             .     BSO M ain Jail

                   555SE 1stAve.,Ft.Lauderda:

Agentts):          JustinHerzlich,ATF
                   (FBl) (SECRET SERVICE) (DEA) (lRS) (lCE) (OTHER)
